              Case 20-11558-KBO         Doc 477-1     Filed 07/10/20        Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter: 11

24 HOUR FITNESS WORLDWIDE, INC., et al.,               Case No. 20-11558 (KBO)
                                                       (Jointly Administered)
                        Debtors.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of July, 2020, I caused to be filed with the Court

electronically, and I caused to be served a true and correct copy of the:

 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
       MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
(II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
      (IV) GRANTING ADEQUATE PROTECTION TO PREPETITION LENDERS,
(V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
                   AND (VII) GRANTING RELATED RELIEF

         upon the parties that are registered to receive notice via the Court’s CM/ECF notification

system, and additional service was competed via US mail on the parties listed below.



                                              /s/ Brya M. Keilson
                                              Brya M. Keilson (DE Bar No. 4643)
             Case 20-11558-KBO       Doc 477-1   Filed 07/10/20   Page 2 of 2




Laura Davis Jones, Esquire                    Richard A. Levy, Esquire
Peter J Keane, Esquire                        Latham & Watkins LLP
Pachulski Stang Ziehl & Jones LLP             330 North Wabash Avenue, Suite 2800
919 N. Market Street, 17th Floor              Chicago, IL 60611
Wilmington, DE 19801                          richard.levy@lw.com
ljones@pszjlaw.com                            Counsel to the Prepetition Agent
pkeane@pszjlaw.com
Proposed Counsel for Debtors and Debtors in   Mark D. Collins, Esquire
Possession                                    Michael J. Merchant, Esquire
                                              David T. Queroli, Esquire
Ray C. Schrock, P.C.                          Richards, Layton & Finger, P.A.
Ryan Preston Dahl, Esquire                    One Rodney Square
Kevin Bostel, Esquire                         920 North King Street
Kyle R. Satterfield, Esquire                  Wilmington, DE 19801
Weil, Gotshal & Manges LLP                    collins@rlf.com
767 Fifth Avenue                              merchant@rlf.com
New York, NY 10153                            queroli@rlf.com
ray.schrock@weil.com                          Counsel for the Ad Hoc Group of term loan
ryan.dahl@weil.com                            lenders
kevin.bostel@weil.com
kyle.satterfield@weil.com                     Daniel S. Shamah, Esquire
Proposed Counsel for Debtors and Debtors in   Diana M. Perez, Esquire
Possession                                    Adam P. Haberkorn, Esquire
                                              O’Melveny & Myers LLP
Ronald Hewitt, Esquire                        7 Times Square
Martin E. Beeler, Esquire                     New York, NY 10036
Covington & Burling LLP                       dshamah@omm.com
620 Eighth Avenue                             dperez@omm.com
New York, NY 10018                            ahaberkorn@omm.com
rhewitt@cov.com                               Counsel for the Ad Hoc Group of term loan
mbeeler@cov.com                               lenders
Counsel for Wilmington Trust, National
Association, as DIP Agent                     Linda Casey, Esquire
                                              Office of The United States Trustee
David M. Fournier, Esquire                    844 King Street, Suite 2207 Lockbox 35
Pepper Hamilton LLP                           Wilmington, DE 19801
Hercules Plaza, Suite 1500                    linda.casey@usdoj.gov
1313 N. Market Street
Wilmington, DE 19801
fournierd@pepperlaw.com
Counsel for Wilmington Trust, National
Association, as DIP Agent




11840330/1
